IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 43174

STATE OF IDAHO,                                  )    2016 Unpublished Opinion No. 453
                                                 )
       Plaintiff-Respondent,                     )    Filed: March 28, 2016
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
SAUL LUCAS,                                      )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. John K. Butler, District Judge.

       Order denying motion to suppress, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Saul Lucas appeals from the district court’s order denying his motion to suppress. For
the reasons set forth below, we affirm.
                                                 I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Officers were investigating a theft from Lucas’s place of employment when they found
evidence that Lucas was directly involved. Officers tracked some of the missing items to a local
recycling center and identified Lucas, by a copy of his photo identification, as the person who
brought the items to the recycling center. Three officers then went to Lucas’s residence and
found him asleep or passed out in the driver’s seat of his vehicle in front of his apartment.
Officer Thiemann approached the vehicle, knocked on the driver’s side window, and opened the
driver’s side door.


                                                 1
       Lucas awoke and engaged in a dialogue with the officer and proceeded to exit the vehicle
upon the officer’s request. Officer Thiemann asked Lucas if he had any weapons on him, to
which Lucas replied “No ma’am.” The officer then asked Lucas if Officer Newland could check
him for weapons. Lucas consented and moved several steps to the side of his vehicle. The
assisting officer then handcuffed Lucas and asked if he had anything on his person. Lucas
responded that he had something in his front pocket. The officer asked what was in his pocket
and if it would stick, stab, poke, or bite him. With a little hesitation and some prompting by the
officer, Lucas admitted he had a meth pipe in his front pocket.
       Lucas was charged with possession of methamphetamine in violation of Idaho Code
§ 37-2732(c)(1). In response, Lucas filed a motion to suppress “all statements made to City of
Gooding Police Officers and all evidence gathered by law enforcement as a result of an unlawful
detention and search of the Defendant.” The district court determined that Lucas voluntarily
consented to the search of his person. However, the court held that Lucas’s admission that he
had a meth pipe was made while in custody for Miranda1 purposes, and he was not informed of
his Miranda rights. Thus, the court suppressed Lucas’s admission that he had a meth pipe in his
possession, but not the pipe itself. Lucas pled guilty to possession of methamphetamine, but
preserved his right to appeal the district court’s denial of his suppression motion. Lucas timely
appealed.
                                                II.
                                           ANALYSIS
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       Lucas maintains that he was unlawfully seized in violation of the Fourth Amendment,
and that his subsequent consent to search and incriminating statements are products of his

1
       See Miranda v. Arizona, 384 U.S. 436 (1966).
                                                 2
unlawful detention.     The Fourth Amendment to the United States Constitution, and its
counterpart, Article I, Section 17 of the Idaho Constitution, guarantee the right of every citizen to
be free from unreasonable searches and seizures. However, not all encounters between the
police and citizens involve the seizure of a person. Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968);
State v. Jordan, 122 Idaho 771, 772, 839 P.2d 38, 39 (Ct. App. 1992). Only when an officer, by
means of physical force or show of authority, restrains the liberty of a citizen may a court
conclude that a seizure has occurred. State v. Fry, 122 Idaho 100, 102, 831 P.2d 942, 944 (Ct.
App. 1991). A seizure does not occur simply because a police officer approaches an individual
on the street or other public place, by asking if the individual is willing to answer some
questions, or by putting forth questions if the individual is willing to listen. Florida v. Bostick,
501 U.S. 429, 434 (1991); Florida v. Royer, 460 U.S. 491, 497 (1983). Unless and until there is
a detention, there is no seizure within the meaning of the Fourth Amendment and no
constitutional rights have been infringed. Royer, 460 U.S. at 498. Even when officers have no
basis for suspecting a particular individual, they may generally ask the individual questions and
ask to examine identification. Fry, 122 Idaho at 102, 831 P.2d at 944. So long as police do not
convey a message that compliance with their requests is required, the encounter is deemed
consensual and no reasonable suspicion is required. Id.
       Officer Thiemann knocked on the driver’s window of Lucas’s vehicle, opened the car
door, asked Lucas to step out, began questioning him, and asked for his consent to have another
officer perform a pat-down search. Lucas did not argue to the district court that he was illegally
detained before he gave consent to the search of his person. Lucas’s failure to argue to the
district court that an illegal detention began at the inception of the interaction resulted in no
specific findings or ruling on that issue from the district court.2 “In order for an issue to be
raised on appeal, the record must reveal an adverse ruling which forms the basis for an
assignment of error.” Smith v. State, 146 Idaho 822, 841, 203 P.3d 1221, 1240 (2009); State v.
Pickens, 148 Idaho 554, 557, 224 P.3d 1143, 1146 (Ct. App. 2010). The district court did not
make a determination regarding the legality of any interaction that occurred before Lucas
provided his consent to the pat-down search. Rather, the district court determined only that


2
       The district court clearly identified the issues as (1) whether consent to search was
voluntary, and (2) whether Lucas’s statements regarding the pipe were a product of an unwarned
custodial interrogation.
                                                 3
Lucas consented to the pat-down search, but suppressed the statements he made regarding the
methamphetamine pipe because the statements were made after he was handcuffed. However,
on appeal, Lucas argues that he was unlawfully detained at the moment the officer knocked on
the window and opened the car door. Generally, issues not raised below may not be considered
for the first time on appeal, State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992), and
we decline to do so here.
                                              III.
                                       CONCLUSION
       Lucas failed to properly preserve his argument on appeal. The order of the district court
denying Lucas’s motion to suppress is affirmed.
       Chief Judge MELANSON and Judge HUSKEY CONCUR.




                                                  4